Citation Nr: 0310567	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California






THE ISSUE

Entitlement to service connection for a right knee disorder.






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel







INTRODUCTION

The veteran served on active duty from March 1987 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
case to the RO in February 2001.




REMAND

The Board has reviewed the veteran's service medical records 
and observes that she was treated for a right leg contusion 
on several occasions in September 1989.  A right knee 
examination from that month was noted to be "essentially" 
within normal limits, and x-rays were negative for a 
fracture.

Following service, in September 1994, the veteran was seen at 
a VA facility with complaints of a "twisting injury" to the 
right knee two years earlier.  An examination revealed 
patellar apprehension on the right, and the assessment was 
bilateral retropatellar pain syndrome.  

The veteran complained of right knee pain and swelling during 
her November 1994 VA general medical examination.  The 
examination revealed motion from zero to 90 degrees, with 
pain, and the examiner diagnosed right knee pain.

Subsequently, during a May 1995 VA orthopedic examination, 
the veteran complained of a twisting injury to the right knee 
two years earlier, during service.  The examination revealed 
range of motion of the right knee from zero to 135 degrees, 
with moderate subpatellar crepitance.  The examiner, who 
directed most of his attention to the veteran's left knee and 
right shoulder disorders, provided no diagnosis regarding the 
right knee.  

A subsequent VA examination, conducted at a private facility 
in June 1998, revealed right knee motion from zero to 140 
degrees, and the veteran complained of pain only in regard to 
the left knee.  

Given this evidence, the Board finds that a further VA 
examination addressing the nature, extent, and etiology of 
the veteran's claimed right knee disorder is warranted.  The 
exact nature of her disorder, if present, is not entirely 
clear, but the fact that she was treated for right knee 
symptomatology within only a few months following discharge, 
particularly in view of her right leg contusion in service, 
suggests that such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to address the nature, 
extent, and etiology of her claimed right 
knee disorder.  The RO should provide the 
examiner with the veteran's claims file, 
and the claims file should be reviewed in 
its entirety by the examiner.  The 
examiner should first definitively state 
whether or not the veteran currently 
suffers from a chronic right knee 
disorder.  If a chronic right knee 
disorder is diagnosed, the examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that this disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  The RO should then review the 
examination report to ensure that its 
findings are in compliance with the 
instructions in this REMAND.  If this 
report is in anyway incomplete, it should 
be returned to the examiner for 
completion.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a right knee disorder.  If 
the RO's determination remains 
unfavorable, it should furnish the 
veteran with a Supplemental Statement of 
the Case addressing this issue.  This 
issuance should include consideration of 
the veteran's claims under 38 C.F.R. 
§§ 3.102 and 3.159 (2002).  The veteran 
should then be allowed a reasonable 
period of time in which to respond before 
this case is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


